Filed 9/15/22 In re H.B. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

  In re H.B., a Person Coming                                B315523
  Under the Juvenile Court Law.
                                                             (Los Angeles County
                                                             Super. Ct. No. DK14595A)
  LOS ANGELES COUNTY
  DEPARTMENT OF CHILDREN
  AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

  LAMONT B.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Steff R. Padilla, Juvenile Court Referee.
Conditionally affirmed with directions.
     Johanna R. Shargel, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.

                 _____________________________

                       INTRODUCTION

      Lamont B. appeals from the juvenile court’s order under
Welfare and Institutions Code section 366.26 terminating his
parental rights to H.B.1 He argues that the Los Angeles County
Department of Children and Family Services did not comply with
the requirements of the Indian Child Welfare Act (25 U.S.C.
§ 1901 et seq.) (ICWA) and related California law and that the
juvenile court erred in ruling ICWA did not apply.
      We conclude that, because the juvenile court failed to
ensure the Department fulfilled its duty of inquiry under
section 224.2, substantial evidence did not support the court’s
finding ICWA did not apply. Therefore, we conditionally affirm
the court’s order terminating Lamont’s parental rights and direct
the juvenile court to ensure the Department complies with ICWA
and section 224.2, and, if necessary, the notice provisions under
ICWA and related California law.




1     Undesignated statutory references are to the Welfare and
Institutions Code.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

       A.    The Dependency Proceedings
       On December 14, 2015 the Department filed a petition
under section 300, subdivision (b)(1), alleging, among other
things, that Lamont created a detrimental and dangerous home
environment for his three-month-old daughter H.B. and that
Terryan, H.B.’s mother (who is not a party in this appeal), failed
to protect H.B. by allowing H.B. to reside there. Specifically, the
Department alleged police searched Lamont’s home several days
earlier and found ammunition in the home and cocaine next to
H.B.’s baby formula. The Department’s investigation revealed
Lamont had a history of illicit drug use, was a registered
controlled substance offender,2 and had a history of drug-related
convictions. A few weeks later, Lamont was arrested.
       At the December 14, 2015 detention hearing the juvenile
court detained H.B., removed her from Lamont and Terryan, and
made a prima facie finding H.B. was a person described by
section 300, subdivision (b)(1). The court ordered that Lamont
could not visit H.B. without first contacting the Department. The
court later ordered that Lamont could have two monitored visits
per week, each for two hours, after his release from custody.
       In March 2016 the juvenile court sustained an amended
petition and declared H.B. a dependent child of the court under
section 300.3 The court found that there was a substantial
danger to H.B.’s physical health if she were returned to Lamont’s

2     The Legislature repealed Health & Safety Code
sections 11590-11594, which concerned registered controlled
substance offenders, in 2019.
3     The Department amended its petition to add allegations
regarding Terryan.




                                3
home, that the Department provided reasonable services to
prevent removal, and that there were no reasonable means to
protect the child without removal. In April 2016 the court
removed H.B. from Lamont, ordered the Department to provide
Lamont reunification services, and ordered Lamont to submit to
weekly drug testing, attend parenting classes, and receive
individual counseling.
      For the six-month review hearing the Department reported
that H.B. was “smiling and making good eye contact” with the
Department social worker and was “dressed weather
appropriately” and that the foster mother, Ms. L., indicated H.B.
was current with her immunizations and medical examinations.
The Department also reported that a social worker met with
Lamont, who said he intended to accept a plea deal that included
a seven-year prison term. The juvenile court found that the
parents had not complied with their case plans and that
continued jurisdiction was necessary because returning H.B. to
her parents would create a substantial risk of detriment to her
well-being. The court, however, continued reunification services
for Lamont and Terryan.
      At the 12-month review hearing the court again found that
Lamont and Terryan were noncompliant with their case plans
and that returning H.B. would create a substantial risk of
detriment to her well-being. The court terminated reunification
services for both parents and set the case for a selection and
implementation hearing under section 366.26.4


4     The juvenile court also denied a petition by Terryan under
section 388 seeking additional reunification services. We
affirmed that order. (In re H.B. (Sept. 14, 2020, B305118)
[nonpub. opn.].)




                                4
       At the September 29, 2021 selection and implementation
hearing the court found that Lamont and Terryan had not
maintained regular and consistent visitation with H.B., that H.B.
was adoptable, and that any benefit H.B. might receive from her
relationship with her parents was outweighed by the physical
and emotional benefit she would receive through the permanency
and stability of adoption. After denying a petition by Lamont
under section 388 asking the court to reinstate his reunification
services and to vacate the hearing on terminating his parental
rights under section 366.26, the court terminated Lamont’s and
Terryan’s parental rights and designated Ms. L. as the
prospective adoptive parent. Lamont timely appealed from the
order terminating his parental rights.

      B.     Inquiry Under ICWA and Related California Law
      Lamont and Terryan completed Judicial Council form
ICWA-020, Parental Notification of Indian Status, both checking
the box next to the statement “I have no Indian ancestry as far as
I know.” Terryan reported on December 9, 2015 H.B. had no
Indian ancestry. At the February 6, 2016 detention hearing the
court confirmed that Lamont’s ICWA-020 form indicated he had
no known Indian ancestry. The court found there was “no reason
to know that this child is an Indian Child as defined by the
Indian Child Welfare Act.” Nothing in the record suggests the
Department or the court asked Lamont or inquired further about
H.B.’s possible Indian ancestry.
      During the Department’s investigation into the allegations
in the petition, the social worker contacted Lamont numerous
times, but did not ask him about H.B.’s possible Indian ancestry.
The social worker also spoke with H.B.’s paternal grandmother,
two paternal cousins, and a paternal aunt, but did not ask any of
them about H.B.’s possible Indian ancestry.




                                5
                          DISCUSSION

      Lamont contends that the Department did not conduct an
adequate inquiry into the family’s possible Indian ancestry and
that the juvenile court failed to ensure the Department fulfilled
its duty under ICWA and related California law. We agree with
both contentions.5

      A.     Applicable law
      “ICWA and governing federal regulations (25 C.F.R.
§ 23.101 et seq. (2022)) set minimal procedural protections for
state courts to follow before removing Indian children and placing
them in foster care or adoptive homes” (In re Rylei S. (2022)
81 Cal.App.5th 309, 316), including asking “each participant in


5     The Department argues we should dismiss Lamont’s appeal
because he failed “to identify the (ICWA) findings or orders he is
challenging on appeal.” This argument has no merit. Lamont
appealed from the order terminating his parental rights. When
the juvenile court made that order, the court necessarily found
ICWA did not apply. (See In re Isaiah W. (2016) 1 Cal.5th 1, 11
[an order terminating parental rights is premised on a current
finding ICWA does not apply].) Lamont’s notice of appeal thus
included an appeal from that finding. (See In re Michael V.
(2016) 3 Cal.App.5th 225, 234 [“a parent who did not file a timely
appeal from a juvenile court order that included a finding of
ICWA’s inapplicability may nonetheless challenge such a finding
by appealing from a subsequent order terminating parental
rights”]; see also In re J.F. (2019) 39 Cal.App.5th 70, 75
[reviewing court must liberally construe a notice of appeal “‘“so as
to protect the right of appeal if it is reasonably clear what
appellant was trying to appeal from, and where the respondent
could not possibly have been misled or prejudiced”’”].)




                                 6
an emergency or voluntary or involuntary child-custody
proceeding whether the participant knows or has reason to know
that the child is an Indian child.” (In re J.C. (2022)
77 Cal.App.5th 70, 77, internal quotation marks omitted; see
25 C.F.R. § 23.107(a).) California law “‘more broadly imposes on
social services agencies and juvenile courts (but not parents) an
affirmative and continuing duty to inquire whether a child in the
dependency proceeding is or may be an Indian child.’” (J.C., at
p. 77, internal quotation marks omitted; see § 224.2, subd. (a);
In re Benjamin M. (2021) 70 Cal.App.5th 735, 741-742.)
       “Section 224.2 creates three distinct duties regarding ICWA
in dependency proceedings.” (In re J.C., supra, 77 Cal.App.5th at
p. 77, internal quotation marks omitted; see In re H.V. (2022)
75 Cal.App.5th 433, 437.) “First, section 224.2, subdivision (b),
requires the child protective agency to ask ‘the child, parents,
legal guardian, Indian custodian, extended family members,
others who have an interest in the child, and the party reporting
child abuse or neglect, whether the child is, or may be, an Indian
child and where the child, the parents, or Indian custodian is
domiciled.’” (J.C., at p. 77; see H.V., at p. 437; Cal. Rules of
Court, rule 5.481(a)(1).) Although this duty is “commonly
referred to as the ‘initial duty of inquiry,’ it ‘begins with the
initial contact’ (§ 224.2, subd. (a)) and continues throughout the
dependency proceedings.” (J.C., at p. 77.) “Second, if the court or
child protective agency ‘has reason to believe that an Indian child
is involved in a proceeding, but does not have sufficient
information to determine that there is reason to know that the
child is an Indian child,’ the court and the Department ‘shall
make further inquiry regarding the possible Indian status of the
child, and shall make that inquiry as soon as practicable.’” (Id. at




                                 7
p. 78; see § 224.2, subd. (e); H.V., at p. 437; Cal. Rules of Court,
rule 5.481(a)(4).) Third, if the further inquiry “‘results in a
reason to know the child is an Indian child, then the formal
notice requirements of section 224.3 apply.’” (H.V., at p. 437; see
25 U.S.C. § 1912(a); § 224.3, subd. (a).)
       “The juvenile court must determine whether . . . ICWA
applies to the proceedings. If the court makes a finding that
proper and adequate further inquiry and due diligence as
required in [section 224.2] have been conducted and there is no
reason to know whether the child is an Indian child, the court
may make a finding that [ICWA] does not apply to the
proceedings, subject to reversal based on sufficiency of the
evidence.” (In re J.C., supra, 77 Cal.App.5th at p. 78, internal
quotation marks and citation omitted; see § 224.2, subd. (i)(2);
In re D.S. (2020) 46 Cal.App.5th 1041, 1050; Cal. Rules of Court,
rule 5.481(b)(3).) The court, however, may not “find that ICWA
does not apply when the absence of evidence that a child is an
Indian child results from a [child protective agency] inquiry that
is not proper, adequate, or demonstrative of due diligence.” (In re
Josiah T. (2021) 71 Cal.App.5th 388, 408; see In re L.S. (2014)
230 Cal.App.4th 1183, 1198.)

      B.    The Department Failed To Conduct an Adequate
            Inquiry into H.B.’s Possible Indian Ancestry
      The Department admittedly did not fulfill its duty to
conduct an adequate inquiry into whether H.B. may be an Indian
child because the Department did not ask any extended family
members, some of whom were readily available, whether H.B.
had any Indian ancestry. (See 25 U.S.C. § 1903(2) [“‘extended
family member’” includes the child’s “grandparent, aunt or uncle,




                                 8
brother or sister, brother-in-law or sister-in-law, niece or nephew,
first or second cousin, or stepparent”]; § 224.1, subd. (c)
[“‘extended family member’” is “defined as provided in
Section 1903 of the federal Indian Child Welfare Act”].) In
particular, there were various and obvious family members the
Department did not ask about H.B.’s possible Indian ancestry,
including Lamont, whom the Department interviewed on
numerous occasions over the years, and H.B.’s paternal
grandmother, whom the Department regularly contacted. (See
In re Y.W. (2021) 70 Cal.App.5th 542, 553, fn. 10 [grandparent is
an extended family member under ICWA]; In re Michael A.
(2012) 209 Cal.App.4th 661, 665 [same].) A Department social
worker also spoke to two of H.B.’s paternal cousins and an aunt,
but did not ask any of them if there was Indian ancestry on
Lamont’s side of the family or how to contact other relatives to
get relevant information.
       The Department’s failure to ask Lamont and his extended
relatives about their possible Indian ancestry violated the
express mandate of section 224.2, subdivision (b). (See In re
Antonio R. (2022) 76 Cal.App.5th 421, 429 [section 224.2,
subdivision (b), requires the child protective agency to interview
extended family members who are readily accessible]; In re H.V.,
supra, 75 Cal.App.5th at p. 438 [child protective agency’s “first-
step inquiry duty under ICWA and state law was broader [than
interviewing only the mother], requiring it also to interview,
among others, extended family members and others who had an
interest in the child”]; In re Benjamin M., supra, 70 Cal.App.5th
at p. 742 [failure to ask the father’s known relatives about
possible Indian ancestry violated ICWA requirements under state
law]; In re S.R. (2021) 64 Cal.App.5th 303, 314 [section 224.2




                                 9
“obligates the court and child protective agencies to ask all
relevant involved individuals . . . ‘whether the child is, or may be,
an Indian child’”]; In re T.G. (2020) 58 Cal.App.5th 275, 290 [the
duty to inquire “begins with initial contact [citation] and
obligates the juvenile court and child protective agencies to ask
all relevant involved individuals whether the child may be an
Indian child”].)

      C.      The Department’s Failure To Inquire Was Not
              Harmless
        Citing In re Rebecca R. (2006) 143 Cal.App.4th 1426 and
In re A.C. (2021) 65 Cal.App.5th 1060, the Department argues its
failure to comply with its duty of inquiry under ICWA and
California law was harmless because Lamont did not make an
affirmative representation of Indian ancestry. We and other
courts have rejected this argument; a parent has no such
obligation. (See, e.g., In re E.V. (2022) 80 Cal.App.5th 691, 698
[a parent’s “failure to make affirmative representation about
possible Indian [ancestry] does not render the error harmless”];
In re Antonio R., supra, 76 Cal.App.5th at p. 433 [“‘It is
unreasonable to require a parent to make an affirmative
representation of Indian ancestry where the Department’s failure
to conduct an adequate inquiry deprived the parent of the very
knowledge needed to make such a claim’”]; In re Benjamin M.,
supra, 70 Cal.App.5th at p. 743 [“[r]equiring a parent to prove
that the missing information would have demonstrated ‘reason
to believe’ would effectively impose a duty on that parent to
search for evidence that the Legislature has imposed on only
the agency”]; see also In re A.R. (2022) 77 Cal.App.5th 197, 207
[“it is the obligation of the government, not the parents in




                                 10
individual cases, to ensure the tribes’ interests are considered
and protected”].) Indeed, “[i]f any party should be expected to
provide this court with a meaningful offer of proof on the point,
it is the child services agency that is statutorily required to
conduct the inquiry at issue.” (A.R., at pp. 207-208.)
       The Department also argues its failure to comply with
ICWA and California law was harmless because Lamont checked
a box on his ICWA-020 form indicating he has no known Indian
ancestry. We and other courts have rejected this argument too.
The inquiry obligations under section 224.2 presume that a
parent’s statements on the ICWA-020 form do not define the
extent of the required inquiry and that the child protective
agency’s duty of inquiry is not limited by a parent’s answers on
the form. (See In re J.C., supra, 77 Cal.App.5th at p. 81; In re
Y.W., supra, 70 Cal.App.5th at p. 554.) Although Lamont filed an
ICWA-020 form indicating he has no known Indian ancestry, “it
is not uncommon for parents to mistakenly disclaim (or claim)
Indian ancestry.” (J.C., at p. 81; see In re M.E. (2022)
79 Cal.App.5th 73, 83 [“parents may not always have . . .
extensive biographical data, or even substantial information
about their Indian ancestry”]; In re S.R., supra, 64 Cal.App.5th at
p. 314 [“the children’s parents apparently had no idea of their
family’s connection to the . . . tribe . . . even though the children’s
great-grandmother was a member”].) Given the Legislature’s
express mandate to inquire about possible Indian ancestry, not
only of the parents but also of extended family members, the
information Lamont provided on his ICWA-020 form does not
make the Department’s breach of its duty to inquire harmless.
       We and other courts have also rejected the related
argument that the Department’s failure to conduct an adequate




                                  11
inquiry into H.B.’s possible Indian ancestry was harmless on the
theory that any additional information from Lamont or his
relatives was not “‘likely to bear meaningfully upon whether
[H.B.] is an Indian child’” because “‘the evidence already
uncovered in the initial inquiry was sufficient for a reliable
determination.’” (See, e.g., In re J.C., supra, 77 Cal.App.5th at
p. 80; In re Antonio R., supra, 76 Cal.App.5th at p. 435; In re
H.V., supra, 75 Cal.App.5th at p. 438 & fn. 4.) A child protective
agency cannot rely on its failure to conduct an adequate
investigation to argue its investigation discovered enough
information to excuse its failure to conduct an adequate
investigation. As the Department concedes, “juvenile courts and
children’s services agencies should comply with the federal and
state ICWA statutes,” and requiring them to do so “may give
juvenile courts and the Department incentive to better comply
with statutory mandates.” Exactly. (See In re A.R., supra, 77
Cal.App.5th at p. 207 [remanding “where no required ICWA
inquiry has been conducted will prompt [the child protective
agency] to conduct such an inquiry at its earliest opportunity to
do so”].)
       Nor, contrary to the Department’s assertion, are our
decisions in In re J.C., supra, 77 Cal.App.5th 70, In re Antonio R.,
supra, 76 Cal.App.5th 421, or In re Y.W., supra, 70 Cal.App.5th
542 inconsistent with our decision 14 years ago in In re H.B.
(2008) 161 Cal.App.4th 115. As we explained in In re Rylei S.,
supra, 81 Cal.App.5th 309, in In re H.B. we found the child
protective agency’s error under ICWA was harmless under
pre-2018 amendments to California law. (Id. at p. 324.) The law
is different now, imposing on child protective agencies “far
broader duties of inquiry.” (Id. at p. 323.) And here the




                                12
Department did not make any inquiry of Lamont’s extended
family members, even though the Department had interviewed
many of them.
        Finally, the Department argues that requiring it “to strictly
comply with section 224.2” would cause unnecessary delay and
thus would be inconsistent with the goal of providing dependent
children stability and permanency. The Department’s argument,
however, is inconsistent with another important purpose of ICWA
and related California law: to protect the interests of the Indian
tribes. (See In re Benjamin M., supra, 70 Cal.App.5th at p. 745
[“it is in part the tribe’s right to a determination of a child’s
Indian ancestry, but the tribe is not present, and the agency is
charged with obtaining information to make that right
meaningful”]; In re S.R., supra, 64 Cal.App.5th at p. 314 [same];
see also In re Isaiah W. (2016) 1 Cal.5th 1,13 [“Indian tribes have
interests protected by ICWA that are separate and distinct from
the interests of parents of Indian children,” and “ICWA’s notice
requirements are ‘intended to protect the interests of Indian
children and tribes despite the parents’ inaction’”].)

      D.     The Juvenile Court Did Not Satisfy Its Duty To
             Ensure the Department Made an Adequate Inquiry
             into H.B.’s Possible Indian Ancestry
      The juvenile court did not satisfy its duty to ensure the
Department adequately investigated whether H.B. may be an
Indian child. There is no indication in the record that, after the
detention hearing, the juvenile court, at any time during this
nearly six-year dependency case, considered whether the
Department satisfied its duty of inquiry under ICWA and
California law. The court did not ask the Department if the




                                 13
social worker made the relevant inquiry when she spoke to H.B.’s
paternal grandmother, H.B.’s aunt, or Lamont’s cousins. Nor did
the court ask the Department to describe the efforts it made to
ascertain H.B.’s possible Indian ancestry; the record reflects that,
other than obtaining the signed ICWA-020 forms, the
Department made no such efforts. (See In re Y.W., supra,
70 Cal.App.5th at p. 555 [juvenile court has a duty to ensure the
Department complied with section 224.2, subdivision (b)];
In re N.G. (2018) 27 Cal.App.5th 474, 482 [juvenile court had a
duty to ensure the child protective agency made the relevant
inquiries, including asking a maternal uncle whether the child
“may have maternal Indian ancestry” (italics omitted)]; see also
In re K.R. (2018) 20 Cal.App.5th 701, 709 [“the court has a
responsibility to ascertain that agency has conducted an
adequate investigation and cannot simply sign off on the notices
as legally adequate without doing so”].)




                                14
                         DISPOSITION

      The juvenile court’s order terminating Lamont’s parental
rights to H.B. is conditionally affirmed. The juvenile court is
directed to ensure the Department fully complies with the duty of
inquiry, including interviewing Lamont and all of H.B.’s available
extended family members, and with (if necessary) the relevant
notice provisions of ICWA and related California law.




                                            SEGAL, J.




We concur:




             PERLUSS, P. J.




             FEUER, J.




                               15